DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/03/2022
Claims 1, 14, 30 – 36.
Claims 1 – 36 are presented for examination.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 

Response to Arguments
Claim Rejections - 35 USC § 103

The Applicant argues, citing FIG. 6 of Kephart_2013 in comparison to FIG. 6 of the instant application, that the predictive analysis system 106 of the instant application is missing from Kepart_2013’s FIG. 6 and that the cited elements cannot be reasonably interpreted to be coupled to a simulation coordination system that is communicatively coupled to the simulation system but notwithstanding this assertion, the Applicant argues that they have amended the claim “to clarify that the simulation coordination system is external to the simulation system” and to also highlight that the simulation analysis system is included in the simulation coordination system is also external to the simulation system.

Therefore, at issue is whether or not it would have been obvious to one of ordinary skill in the art to have “wherein the simulation coordination system is external to the simulation system and include: a simulation initiation module.... and a simulation analysis system...”

The MPEP 2144 states:
B.Making Integral
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

C.Rearrangement of Parts
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Preliminary Note: While the response focuses on Kephart_2013’s FIG. 6 the Office action did not rely only upon FIG. 6 as evidence of Kephart_2013 making the claim limitations obvious. The Office action cited to the body of the reference for a variety of elements including the simulation analysis system. Therefore; elements which are not immediately illustrated in Kephart_2013’s FIG. 6 are further made obvious by the body of the reference as cited.

First; With regard to whether or not the prior art makes obvious to have the claimed simulation coordination system “external” to the simulation system, the examiner notes that FIG. 6 of Kephart_2013 clearly teaches separate elements 54, 70, 72, 74, 64, 66. Elements which are separate are also logically external to one another. The Examiner further notes that, in FIG. 2, Kephart_2013 draws dotted line around the simulator system and the control system and labels them respectively 52 and 50. This makes clear that the process control network 50 and the simulator system 52 are separate from one another and are different systems. Therefore, not only does Kephart_2013 teaches the elements 54, 70, 72, 74, 64, 66 are individually separate, but also teaches groups of elements logically separated from one another where, in FIG. 6 (considering all the teachings of Kephart_2013 including FIG. 2) elements 64 and 66 are a separate simulator system (marked 52 in FIG. 2), while the process control network 54 is a separate system (marked 50 in FIG. 2). This; therefore, teaches three logical groups of elements. Group A is the process control network 54 (marked 50 in FG. 2). Group C is the simulator system elements 64 and 55 (marked 52 in FIG. 2). Group B is all other remaining elements 70, 72, and 74. Thus, it is clear that elements in Group B are separate and therefore external to elements 64 and 66 (Group C). Because elements 64 and 66 in Group C form the simulator system, Kephart_2013 makes obvious that “wherein the simulation coordination system is external to the simulation system” Because Group B includes elements that are not part of Group A and Group C. 

To help illustrate this, the Examiner includes the image below which combines FIG. 2 and 3 of Kephart_2013.


    PNG
    media_image1.png
    861
    1253
    media_image1.png
    Greyscale


More to the point, the Applicant is merely attempting to draw a patentable distinction between the prior art and the instant claims by arguing that rearranging of parts or making certain parts integral is non-obvious. According to MPEP 2144 the Court has found that rearranging part and making them integral is not non-obvious.

Rearranging elements and integrating elements into a group of functions does not change the operation of the device. Further the prior art does not provide any indication of insight or understanding to the contrary of the claimed integration. Moreover; the Applicant did not argue or provide any evidence indicating a change of operation or contrary insight/understanding/expectation.

Due to the above reasons the Examiner does not find the Applicant’s argument persuasive. The rejection is maintained because, as outlined above, it would have been obvious to merely rearrange parts including rearrangements which make integral by moving elements in the design hierarchy such that they may be considered integral (integrated into) a related portion of the hierarchy when the operation of the device is not modified and/or there is no prior perceived understanding and expectations contrary such integrations found in the prior art.

End Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 14, 30, 4, 5, 6, 7, 8, 9, 13, 15, 16, 17, 20, 21, 22, 23, 24, 29, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kephart_2013 (US 8,527,252) in view of Hanisch_2005 (Initialization of Online Simulation Models, Proceedings of the 2005 Winter Simulation Conference M.E. Kuhl, N.M. Steiger, F.B. Armstrong, and J.A. Joines, eds.).

Claim 1. Kephard_2013 teaches “A process control system for controlling a process, comprising: a process controller coupled to the process for controlling the process (Figure 1; Col 5 lines 10 – 15: “FIG. 1 is a block diagram of a distributed process control network located within a process plant including an operator workstation that implements a simulation system configured to be synchronized with the operation of an actual process” Figure 2 “control system” with blocks 50, 54, 56: NOTE: the control system 50 is controlling the actual process 56 using the control network 54 and control variables U; FIG. 3 block 50; FIG. 6 block 54 NOTE: the process control network of block 54 correlates to the control system 50 in FIG. 2 and system 50 of FIG. 3 ); a simulation system for simulating the operation of a process controller as connected to the process (Figure 2: “simulator” block 52, 64, 66 NOTE: the simulator 52 with simulated control network 64 and simulated process 66 and simulated control variables U directly mirrors the actual control system and also produces simulated process variables; Figure 4 item 52; Figure 5 blocks 64, 66; Figure 6 blocks 64, 66), the simulation system including; a simulated process control network (Figure 2 block 64: “simulated control network”; FIG. 4; Figure 6 block 64: “simulated control network”; col 11 lines 5 – 10: “… the simulation system 52 then initializes the state of its simulated process control network 64 with the state information from the actual control network 54) that uses one or more simulated process variables (Figure 2: “Simulated Process Variables Y”;  col 4 lines 42 – 45: “… during the prediction mode, the operator may specify new control variables such as set-points, to be used during the simulation, and the simulation system then operates to simulate control of the process…” col 4 lines 60 – 65: “… control variables used in the simulation…”) to produce one or more simulated control signals (Figure 2 output from block 64 “U”; Figure 4 output of block 64; Figure 6 output of block 64; col 10 lines 5 – 10: “… all of the controllers, function block and algorithms that make up the actual control network 54 are replicated in the simulated control network 64. The simulated manipulated variables or control signals U are shown as being produced or calculated by the simulated control network 64 and provided to the process model 66”) to simulate the operation of the process controller as connected within the process (col 2  lines 55 – 60: “… simulation system within the plant to simulate the operation of the control network as connected within the plant…”), and a process model communicatively connected to the simulated process control network that uses the simulated control signals to produce the one or more simulated process variables (Figure 2 block 66, Figure 4 block 66; Figure 6: “process model 66”), and a simulation coordination system communicatively coupled to the process controller and to the simulation system (Figure 6 block 70: “Update Module”;  col 15 lines 25 – 55: “… as illustrated in FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54, using any desired communication structure, to periodically receive the process control network state variables…”), wherein, the simulation coordination system is external to the simulation system (FIG. 6 element 70 is separate from elements 64 and 66. Further; FIG. 2 element 52 has a dotted line around elements 64 and 66 teaching that the simulator system comprises the simulated control network and process model and that this network. Therefore in FIG. 6 the simulator system comprising elements 64 and 66 is separate from other elements which makes any other elements “external” to the simulator system) and includes: a simulation  [execution] module that (Figure 6 block 72: Mode Control Module; col 15 lines 49 – 67: “the simulation system 52 also include a mode control module 72 that controls the operation of the simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process control network 64 and the process model 66 using the developed state variables… the mode control module 72 may operate the simulated process control network 64... to execute at a real-time speed… or at a speed that is either faster than or slower than the operational or real-time speed… to produce a predicted process variable over a time horizon…”; col 16 lines 10 – 25: “… the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process control variable at the time horizon (and any other simulated variables or information…” ) wherein the simulation system executes a simulation in faster than real-time operation of the process controller (col 4 lines 42 – 60: “… the simulation system may be operated in a real-time sub-mode, in a fast-time sub-mode or in a slow-time sub-mode, depending on the desire of the operator. In any event, the simulation system may, for example, simulate the operation of the actual process control network in response to a changed control variable, changed control routine, a process disturbance, etc. Alternatively, if desired, the simulation system may operate to simulate the operation of the process plant in fast time to determine and indication of the steady state operation of the process at a control horizon, or to otherwise predict the operation of the plant or some variable thereof at some future point in time…”; col 12 lines 4 – 30: “… the simulation system 52, while in the prediction mode, may execute in one of three sub-modes, including a real-time sub-mode, a fast-time sub-mode and a slow-time sub-mode… in the fast-time sub-mode, the simulated process variables are calculated at a rate faster than real-time (i.e., than the controller scan rate). This mode may be utilized to quickly observe the predicted response of the process variables over a future time horizon, to test the response of the plant…”) using current process controller information (col 11 lines 10 – 20: “… update module… the simulation system 52 is continually initialized to the current plant conditions…”; col 14: “... the simulation system 52, which must include the closed-loop dynamics of the process control system, must continually receive the process variable and state variables from the control system. In particular, the state variables (including the process variables) must be continually set from the control system to the simulation computer at a rate that enables the simulation to be performed in real-time...” NOTE: this teaches to continuously sent the control information (i.e., process variables and state variables) from the actual control system (i.e., fig 2 control system to fig 2 simulator; FIG. 6 process control network 54 to simulator 64/66). Because the process controller information is “continuously” sent to the simulator system, the simulator system is therefore “using current process controller information”) to produce one or more predicted process control variables (col 4 lines 42 – 60: “… the simulation system may operate to simulate the operation of the process plant in fast time to determine and indication of the steady state operation of the process at a control horizon, or to otherwise predict the operation of the plant or some variable thereof at some future point in time…”; col 12 lines 4 – 30: “… the simulation system 52, while in the prediction mode, may execute in one of three sub-modes, including a real-time sub-mode, a fast-time sub-mode and a slow-time sub-mode… in the fast-time sub-mode, the simulated process variables are calculated at a rate faster than real-time (i.e., than the controller scan rate). This mode may be utilized to quickly observe the predicted response of the process variables over a future time horizon, to test the response of the plant…”); and a simulation analysis system coupled to the simulation system (col 13 lines 20 – 35: “… the simulation system 52 may include a whole set of supporting applications, such as operator interface applications, configuration applications, trending applications, data processing or analysis application, etc.) that receives the one or more predicted process control variables from the simulation system, wherein the simulation analysis system analyzes the one or more predicted process control variables to detect a future problem in the operation of the process controller as coupled to the process, and upon detecting a future problem in the process controller as coupled to the process, generate one or more indications of the future problem and provides the one or more indications of the future problem to a user (col 13 lines 25 – 60: “… the simulated process is monitored on the simulation system 52 to ensure that the desired effect is achieved and that no abnormal situations result… in the fast-time sub-mode, the state of the simulation system evolves at a speed faster than the real-time scan or operational rate of the process control network 54… if desired, the simulated process variables may be collected, stored… in addition to displaying these variables on the operator, engineer and maintenance personnel interfaces…”; col 15 lines 65 – col 15 lines 5: “… providing a real-time predictive function for each of the major process variables associated with the plant in response to the closed loop action of the control system, (5) provide a real-time indication of the onset of abnormal situation…”).

While Kephard_2013 clearly teaches to execute a simulation (col 15 lines 49 – 67; col 16 lines 10 – 25) and while “executing” a simulation would imply to one of ordinary skill in the art that the simulation is initialized, because initialization is the preparation of a computer for operation and operation and execution of the simulation involves the computer operating, Kephard_2013 does not explicitly use the phrase “initialize.” Therefore Kephard_2013 does not explicitly teach “initialization” nor “initiates” the simulation.

Hanisch_2005 teaches “initialization” and “initiates”  (title: initialization of online simulation models”)

Kephard_2013 and Hanisch_2005 are analogous art because they are from the same field of endeavor called computer and simulations. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kephard_2013 and Hanisch_2005.
The rationale for doing so would have been that Kephard_2013 teaches to perform/execute an on-line simulation of real system control process that involve human decision making and Hanisch_2005 teaches to initiate and initialize an online simulation because “a validated simulation model of the real system in which the level of detail of the simulation model must be equivalent to structures in the real system and that this particularly applied to control strategies used or the incorporation of human decision making” (section 1 motivation). Therefore it would have been obvious to combine Kephard_2013 and Hanisch_2005 for the benefit of ensuring the simulation model is equivalent to the real world system (i.e., the state variables are properly initialized or synchronized) prior to executing the simulation to obtain the invention as specified in the claims.

Claim 14 recites limitations which claim an invention which is substantially the same as claim 1 and therefore the claim is rejected due to the same reasons as outline above for claim 1.

Claim 30 recites limitations which claim an invention which is substantially the same as claim 1 and therefore the claim is rejected due to the same reasons as outline above for claim 1.
 
Claim 4. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 1 as outlined above. Additionally Kephart_2013 makes obvious “wherein the simulation coordination system includes an update module communicatively connected to the process control network to periodically receive a first state variable indicative of a current configuration of the process controller during operation of the process controller and to periodically receive a second state variable indicative of an operation of the process during operation of the process controller, wherein the update module periodically configures the simulated process control network with the first state variable and wherein the update module periodically uses the second state variable to update the process model (Figure 2, 3, 4, 5, and 6 illustrate the feedback loop of the state variables with current and next state Figure 6 illustrates multiple state variables (i.e, a first and second state variable) Figure 6 block 70: “Update Module”; col 11 lines 10 – 20: “… update module… the simulation system 52 is continually initialized to the current plant conditions…”;  col 15 lines 25 – 55: “… as illustrated in FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54, using any desired communication structure, to periodically receive the process control network state variables…”; col 15 lines 24 – 55: “… FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54… to periodically receive the process control network state variables, including the controller state varables X, as well as the appropriate process input and output state variables, such as the control signal U and the process variables Y… the controller state variables X may be received at any periodic rate…” )

Claim 20. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “further including periodically receiving a first state variable indicative of a current configuration of the process control network during operation of the process control network and periodically receiving a second state variable indicative of an operation of the process during operation of the process control network, and periodically configuration the simulated process control network with the first state variable and periodically updating the process model with the second state variable” (Figure 2, 3, 4, 5, and 6 illustrate the feedback loop of the state variables with current and next state Figure 6 illustrates multiple state variables (i.e, a first and second state variable) Figure 6 block 70: “Update Module”; col 11 lines 10 – 20: “… update module… the simulation system 52 is continually initialized to the current plant conditions…”;  col 15 lines 25 – 55: “… as illustrated in FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54, using any desired communication structure, to periodically receive the process control network state variables…”; col 15 lines 24 – 55: “… FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54… to periodically receive the process control network state variables, including the controller state varables X, as well as the appropriate process input and output state variables, such as the control signal U and the process variables Y… the controller state variables X may be received at any periodic rate…” )


Claims 5. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 4 as outlined above. Additionally Kephart_2013 makes obvious “wherein the update module periodically receives the first and second state variable at a scan rate used by the process controller within the process control network” (col 3 lines 50 – 60: “… real-time simulation or prediction of an actual process… in a manner that is synchronized with the operation of the actual process…”; col 4 lines 30 – 40: “… received periodically during operation of the process control network, and in one embodiment, may be received at the scan rate of the process controllers within the actual process control network (i.e., at the rate at which the process controllers operate to produce new control signals…”; col 15 lines 25 – 50: “… FIG. 6, and update module 70 is communicatively coupled to the actual process control network 54… the controller state variables X may be received at any periodic rate, which may be the same rate as or a different rate than the periodic rate at which the state variables U and Y are received from the process…”)

Claim 21. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 20 as outlined above. Additionally Kephart_2013 makes obvious “including periodically receiving the first and second state variables at a scan rate used by the process controller within the process control network” (col 3 lines 50 – 60: “… real-time simulation or prediction of an actual process… in a manner that is synchronized with the operation of the actual process…”; col 4 lines 30 – 40: “… received periodically during operation of the process control network, and in one embodiment, may be received at the scan rate of the process controllers within the actual process control network (i.e., at the rate at which the process controllers operate to produce new control signals…”; col 15 lines 25 – 50: “… FIG. 6, and update module 70 is communicatively coupled to the actual process control network 54… the controller state variables X may be received at any periodic rate, which may be the same rate as or a different rate than the periodic rate at which the state variables U and Y are received from the process…”)

Claim 15 Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “wherein periodically receiving the first state variable includes periodically receiving the first state variable at a scan rate used by one or more controllers within the process control network and wherein the receiving the second state variable includes receiving the second state variable at a scan rate used by one or more controllers within the process control network” (col 3 lines 50 – 60: “… real-time simulation or prediction of an actual process… in a manner that is synchronized with the operation of the actual process…”; col 4 lines 30 – 40: “… received periodically during operation of the process control network, and in one embodiment, may be received at the scan rate of the process controllers within the actual process control network (i.e., at the rate at which the process controllers operate to produce new control signals…”; col 15 lines 25 – 50: “… FIG. 6, and update module 70 is communicatively coupled to the actual process control network 54… the controller state variables X may be received at any periodic rate, which may be the same rate as or a different rate than the periodic rate at which the state variables U and Y are received from the process…”)

Claim 6. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 4 as outlined above. Additionally Kephart_2013 makes obvious “wherein the simulation coordination system includes a mode control module that controls the operation of the simulation system to be in one of two modes, including a first mode in which the update module periodically receives the first  and second state variables and updates the simulated process control network and the process model using the first and second state variables (col 11 lines 1 -45: tracking mode “… thus, while operating in the tracking mode, the simulation system 52 is continuously initialized to the current plant conditions, including controller conditions and plant characteristic…”) and a second mode in which the simulated process control network operates using the one or more simulated process variables to produce the one or more simulated control signals, and the process model uses the one or more simulated control signals to produce the one or more simulated process variables (col 11 lines 45 – 65: “… to perform a particular predictive simulation, the simulation system 52 may be, at any time, placed in a prediction mode to perform actual simulation of the process control system 50 over some future time horizon…”).

Claim 7. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 1 as outlined above. Additionally Kephart_2013 makes obvious “further including a user interface that enables a user to make the simulation coordination run a simulation” (Figure 6 block 74: “User Interface”; col 11: “… the simulation system 52 is coupled to a user interface to enable a user, if desired, change one or more parameters of the simulated control system or the simulated parameters to thereby simulate the response of the process to a control change…”; col 16: “… a user interface application 74 may be communicatively coupled to the update module 70, the mode control module 72, the simulated control network 54 and the process omdel 66 to perform user interface and display operations… to perform any desired simulation activity… the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 to produce a predicted process variable at a time horizon… the user interface may perform other desired operations as well…”)

Claim 8. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 1 as outlined above. Additionally Kephart_2013 makes obvious “wherein the simulation initiation system executes automatically to run the simulation system to execute at a speed that is faster than the operational speed of the process control network to produce a predicted process variable at a time horizon” (col 15 lines 49 – 67: “the simulation system 52 also include a mode control module 72 that controls the operation of the simulation system 52 to be in one of two modes…  at a speed that is either faster than or slower than the operational or real-time speed… to produce a predicted process variable over a time horizon…”; col 16 lines 10 – 25: “… the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process control variable at the time horizon (and any other simulated variables or information…” ).

Claim 9. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 1 as outlined above. Additionally Kephart_2013 makes obvious “wherein the simulation coordination system executes periodically to run the simulation system to detect a problem within the process controller as coupled to the process (Figure 5, 6; col 12 lines 10 – 20: “… In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effect and/or that no abnormal conditions arise as a result of the action…”; col 13: “… the simulated process is monitored on the simulation system 52 to ensure that the desired effect is achieved and that no abnormal operational situations result…”; col 15 lines 2 – 3: “… provide a real-time indication of the onset of abnormal situations…”; col 15 lines 49 – 67: “the simulation system 52 also include a mode control module 72 that controls the operation of the simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process control network 64 and the process model 66 using the developed state variables… the mode control module 72 may operate the simulated process control network 64... to execute at a real-time speed… or at a speed that is either faster than or slower than the operational or real-time speed… to produce a predicted process variable over a time horizon…”; col 16 lines 10 – 25: “… the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process control variable at the time horizon (and any other simulated variables or information…” )

Claim 13. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 1 as outlined above. Additionally Kephart_2013 makes obvious “wherein the process controller is a distributed process controller including control routines distributed in two or more processing devices” (col 1 lines 15 – 20: “distributed process control systems, like those typically used in power generation, chemical manufacturing, petroleum processing or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices…” Figure 1).

Claim 16. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “including periodically automatically simulating operation of the process control system at a speed that is faster than the operational speed of the process control network to produce the one or more predicted control variables over the time horizon”  (col 15 lines 49 – 67: “the simulation system 52 also include a mode control module 72 that controls the operation of the simulation system 52 to be in one of two modes…  at a speed that is either faster than or slower than the operational or real-time speed… to produce a predicted process variable over a time horizon…”; col 16 lines 10 – 25: “… the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 in the second mode to execute at a speed that is faster than the operational speed of the process control network 54 to produce a predicted process control variable at the time horizon (and any other simulated variables or information…” ), and analyzing the one or more predicted control variables based on an expected performance criterion to determine if a problem exists within the operation of the process control system within the time horizon and displaying an indication of the predicted problem to a user  (Figure 5, 6; col 12 lines 10 – 20: “… In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effect and/or that no abnormal conditions arise as a result of the action…”; col 13: “… the simulated process is monitored on the simulation system 52 to ensure that the desired effect is achieved and that no abnormal operational situations result…”; col 15 lines 2 – 3: “… provide a real-time indication of the onset of abnormal situations…”; NOTE: a desired effect is a criteria and Col 3 lines 21 – 40 of Kephart_2013 teaches that criteria include “requirements and constraints on the execution period of the control functions that are associated with the particular process variable” and “must be simulated within the simulation system” because “fault tolerance considerations are aimed at reducing the impact of processor and computer failures on electrical generation.” Therefore it would have been obvious to one of ordinary skill in the art to simulate a desired performance criterion known as an execution period associated with a particular process variable in order ensure fault tolerance on the process control system).


Claim 17. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “further including changing the operation of the process control system to avoid the predicted problem” (col 12 lines 15 -35: “… in the fast-time sub-mode, the simulated process variables are calculated at a rate faster than real time… this mode may be utilized to quickly observe the predicted response of the processes variables over a future time horizon, to test the response of the plant to a new controller set-point, bias, other operator input or some other change in a control routine.. this sub-mode may be used in for example, fast processes to provide the operator with more time to view and analyze the operation of the process in response to a contemplated change…”; col 13 lines 1 – 35: “… the simulated process is then observed to ensure that the change has the desired or expected effect. This capability is targeted at eliminating human error in actual plant operations… the simulated process is monitored on the simulation system 52 to ensure that the desired effect is achieved and that no abnormal operational situations result…” col 15 lines 2 – 3: “… provide a real-time indication of the onset of an abnormal situation…” NOTE: while the above quote do not explicitly state to change the operation once there is an indication of an abnormal situation; however, it does teach to eliminate human error and ensure that desired operation without abnormal operation occurs by using predictive simulation to look forward into a time horizon. This teaches to avoid abnormal operation by analyzing simulation results. This would have properly implied to one of ordinary skill in the art that if abnormal operation occurs in a predicted response over a future time horizon that the operation should be changed to avoid this predicted abnormal situation because abnormal operation is undesirable.)

Claim 22. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “including using two separate modes of operation to perform simulation, including using a first mode which includes periodically receiving the first and second state variables and updating the simulated process control network and the process model using the first and second state variables without executing a simulation of the process control system (col 11 lines 1 -45: tracking mode “… thus, while operating in the tracking mode, the simulation system 52 is continuously initialized to the current plant conditions, including controller conditions and plant characteristic…”), and using a second mode which includes simulating the process control system to produce the one or more simulated control variables (col 11 lines 45 – 65: “… to perform a particular predictive simulation, the simulation system 52 may be, at any time, placed in a prediction mode to perform actual simulation of the process control system 50 over some future time horizon…”)

Claim 23. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “further enabling a user, via a user interface, to execute a simulation of the process control system (col 5 lines 1 – 5: “… the simulation system may use the same user interface routine… making the simulation system easier to use and understand…”; col 7 lines 4 – 15: “… the workstation 20 of FIG. 1 is also illustrated as including a simulation application 40 which may include a process plant simulator, a user interface application… the simulation application 40 enables a user to perform different simulation and prediction activities…” col 11 lines 60 – 65: “… the simulation system 52 is coupled to a user interface to enable users to… simulate the response of the process to a control change…”) and to automatically analyze the one or more predicted control variables from the simulation (col 16 lines 4 – 25: “… a user interface application 74 may be communicatively coupled… still further, the user interface application 74 may operate in conjunction with the mode control module 72 to periodically and automatically operate the simulation system 52 in the second mode to execute at a speed faster than the operational speed of the process control network 54 to produce a predicted process variable at the time horizon (and any other simulated variables or information) to a user… ) based on the expected performance criterion to determine if a problem exists within the operation of the process control system within the time horizon” (Figure 5, 6; col 12 lines 10 – 20: “… In this scenario, the proposed action is applied to the (simulated) plant and the simulated response is observed to ensure that the action has the desired effect and/or that no abnormal conditions arise as a result of the action…”; col 13: “… the simulated process is monitored on the simulation system 52 to ensure that the desired effect is achieved and that no abnormal operational situations result…”; col 15 lines 2 – 3: “… provide a real-time indication of the onset of abnormal situations…”; NOTE: a desired effect is a criteria and Col 3 lines 21 – 40 of Kephart_2013 teaches that criteria include “requirements and constraints on the execution period of the control functions that are associated with the particular process variable” and “must be simulated within the simulation system” because “fault tolerance considerations are aimed at reducing the impact of processor and computer failures on electrical generation.” Therefore it would have been obvious to one of ordinary skill in the art to simulate a desired performance criterion known as an execution period associated with a particular process variable in order ensure fault tolerance on the process control system).


Claim 24. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “including automatically periodically executing the simulation system during on-line operation of the process control system and analyzing the one or more predicted process control variables from the simulation based on the expected performance criterion to determine if a problem exists within the operation of the process control system (col 13 lines 58 – col 14 lines 15: “… the simulation system 52 may be operated such that a fast-time execution cycle will be executed automatically every ‘N’ time steps of the control system 50, where ‘N’ may be defined by the operator if so desired. In this situation, the simulation system 52 operates in tracking mode until the ‘Nth’ time step, at which time the simulation system 52 is automatically placed in the prediction mode for a single execution of a fast-time operation over a selected time horizon. At the end of the fast-time simulation, the simulator displays may be updated with the prediction process variables over the time horizon and/or with other information, such as any simulated alarms or alerts… to eliminate process upsets…” NOTE: the display of alarms and alerts makes obvious to one of ordinary skill in the art to analyze the predicted process control variables because it is the analysis which produces the alarms and alerts.).

Claim 29. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 14 as outlined above. Additionally Kephart_2013 makes obvious “including developing the simulated process control network by copying the process control network” (col 8 lines 15 – 25: “As illustrated in FIG. 2, the simulation system 52 includes a simulated control network 64 and a process model 66. The simulated control network 64 is, generally speaking, a copy of the actual process control network 54 including a copy of a duplicate of the control routines associated with and/or running within the actual controllers and other devices of the process control network 54…”).

Claim 33.  Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 30 as outlined above. Additionally Kephart_2013 makes obvious “wherein the simulation coordination system includes an update module communicatively connected to the process controller to periodically receive a first state variable indicative of a current configuration of the process controller during operation of the process controller and to periodically receive a second state variable indicative of an operation of the process during operation of the process controller, wherein the update module periodically configures the simulated process control network with the first state variable and wherein the update module periodically uses the second state variable to update the process model”  (Figure 6 θ ψ).

Claim 34. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claim 33 as outlined above. Additionally Kephart_2013 makes obvious “wherein the update module periodically receives the first and second state variable at a scan rate used by the process controller” (col 15: “… in FIG. 6, an update module 70 is communicatively coupled to the actual process control network 54… to periodically receive the process control network state variables.. the controller state variable X may be received at any periodic rate, which may be the same rate…the periodic rate at which the state variables U and Y are received from the process…”; col 12: “… the process variables proceeds in real time (i.e., at the same speed or scan rate as the actual control system…”).

(2) Claims 2, 3, 18, 19, 31, 32 re rejected under 35 U.S.C. 103 as being unpatentable over Kephard_2013 and Hanisch_2005 in view of Kong_2017 (2017/0176098).

Claims 2, 18, 31. Kephard_2013 and Hanisch_2005 makes obvious the limitations of claims 1, 14, and 30 as outlined above. Additionally Kephart_2013 makes obvious “wherein the process controller includes logic that progresses from one process control state to another process control state  logic is predicted to progress from one process control state to another process control state in a particular period of time (FIG. 2, 3, 4, 5, 6 all illustrate a process controller and feedback control loops which produce a next state value based on current state values; col 4 lines 50 – 60: “… operation of the process plant in fast time to determine an indication of the steady state operation of the process at a control horizon, or to otherwise predict the operation of the plant or some variable thereof at some future point in time…”; col 12: “… predicted response of the process variables over a future time horizon… predicted horizon, such as a horizon associated with the process returning to steady state operation…”; col 15 lines 10 – 15: “… by providing a prediction of the major process variables for each time step extending over some finite future horizon…”; ).

While Kephart_2013 in column 5 – 6 teaches “as it is known, each of the controllers 2, which may be by way of example, the Ovations controller sold by Emerson Process Management Power and Water Solutions, Inc…. each of the control modules 29 can be made up of what are commonly referred to as functional blocks wherein each of the functional block is a part or a subroutine of an overall control routine… as is well known, functional blocks, which may be but need not be objects in an object orientated programming protocol… Ovation system protocol use control modules and function blocks designed and implemented in an object oriented programing protocol… using any desired control programming scheme including… sequential function chart, ladder logic… or any other particular programming technique…” which would properly imply to one of ordinary skill in the art that the control logic is a “sequencing” one; Kephart_2013 does not EXPLICITLY recite “sequencing” or “sequence.”

Therefore Kephard_2013 and Hanisch_2005 does not explicitly teach “sequencing” nor “sequence.”

Kong_2017; however, makes obvious “sequencing logic” and “sequence” logic (abstract: “… each step may be associated with… and action and a set of permissives corresponding to the action. The set of permissives for each action may specify one or more parameters for controlling the execution of the corresponding action… automatically initiate execution of the sequence of steps, and may monitor the execution of each of the steps…”; Figure 2 block 240: “Process Control Sequencer”; par 7: “… a process control sequencer in accordance with one or more embodiments of the present disclosure…”; par 19: “…a process control sequencer 240….”; par 20: “… during operation, the process control sequencer 240 may be configured to control automated startup of the air separation platn 200… receive a request to initiate startup… in response to an input received via a graphical user interface (GUI) presented at a display device… the process control sequencer may retrieve startup information for the air separation plant 200… the startup information may include information identifying a sequence of steps to be automatically executed to start up… step of the sequence of steps may be associated with a component of the air separation plant 200… in an embodiment, one or more of the steps may be associated with a set of one or more permissives… the set of permissives for a step may specifiy one or more timing parameters… timing constraints… sequentially… with respect to another action or step in the sequence of steps or timing constraints for when a step of the sequence may be initiated ore or more process parameters indicating a state of one or more components… threshold pressure level for an input or output of a component… an order of execution for the sequence of steps…”; par 21: “… in an embodiment, the process control sequencer 240 may impose the hold until all of the permissives for the next step in the sequence are satisfied… if the operator detects an anomaly during the startup sequence, or for other purposes… plant safety interlocks…”; par 22: “during execution of the various steps of the automated starup sequence, the process control sequence 240 may monitor one or more permissives or parameters to determine whether values of the one or more permissives or parameters satisfy the therhold value…”).

Kephard_2013 and Hanisch_2005 and Kong_2017 are analogous art because they are from the same field of endeavor called computers and simulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kephard_2013 and Kong_2017. The rationale for doing so would have been that Kephard_2013 teaches to use controller for process control of plants and Kong_2017 teaches to have process controllers that are sequential process controllers. Therefore it would have been obvious to combine Kephard_2013 and Kong_2017 for the benefit of controlling plants to obtain the invention as specified in the claims.


Claims 3, 19, 32. Kephard_2013 and Hanisch_2005 and Kong_2017 make obvious the limitations of claims 2, 18, and 31 from which claims 3, 19, and 32 depend. As outlind above Kephard_2013 clearly teaches wherein the simulation analysis system determines if the one or more control state during the simulation” (Fig 4, 6; col 12: “… the simulated response is observed to ensure that the action has the desired effects and/or that no abnormal conditions arise as a result of the action…”; ) Further, in combination Kong_2017 makes obvious “wherein the sequencing logic determines when to progress from one process control state to another process control state based on one or more permissives derived from the one or more process variables, and wherein the simulation analysis system determines if the one or more permissives generated within the simulation system enables the sequencing logic within the simulated process control network to progress from the process control state to the another process control state during the simulation” (abstract: “… each step may be associated with… and action and a set of permissives corresponding to the action. The set of permissives for each action may specify one or more parameters for controlling the execution of the corresponding action… automatically initiate execution of the sequence of steps, and may monitor the execution of each of the steps…”; Figure 2 block 240: “Process Control Sequencer”; par 7: “… a process control sequencer in accordance with one or more embodiments of the present disclosure…”; par 19: “…a process control sequencer 240….”; par 20: “… during operation, the process control sequencer 240 may be configured to control automated startup of the air separation platn 200… receive a request to initiate startup… in response to an input received via a graphical user interface (GUI) presented at a display device… the process control sequencer may retrieve startup information for the air separation plant 200… the startup information may include information identifying a sequence of steps to be automatically executed to start up… step of the sequence of steps may be associated with a component of the air separation plant 200… in an embodiment, one or more of the steps may be associated with a set of one or more permissives… the set of permissives for a step may specifiy one or more timing parameters… timing constraints… sequentially… with respect to another action or step in the sequence of steps or timing constraints for when a step of the sequence may be initiated ore or more process parameters indicating a state of one or more components… threshold pressure level for an input or output of a component… an order of execution for the sequence of steps…”; par 21: “… in an embodiment, the process control sequencer 240 may impose the hold until all of the permissives for the next step in the sequence are satisfied… if the operator detects an anomaly during the startup sequence, or for other purposes… plant safety interlocks…”; par 22: “during execution of the various steps of the automated starup sequence, the process control sequence 240 may monitor one or more permissives or parameters to determine whether values of the one or more permissives or parameters satisfy the therhold value…”).


Allowable Subject Matter
Claims 10, 11, 12, 25, 26, 27, 28, 35, 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.

These claims incorporate elements relating to advanced pattern recognition and pre-analysis of operating state prior to running a simulation. While advanced pattern recognition encompasses elements such as artificial intelligence and neural networks, the prior art of record do not teach for example:

Claim 10 “and to run the simulation system upon detecting an abnormal situation” because the prior art uses the simulation to facilitate detection of the abnormal situation.

Claim 2 “running the simulation of the process control network to determine if a predicted problem exists” because the simulation is being run after predicting and in the prior art the simulation is utilized to determine an abnormal situation exists and prior to the simulation there is not actual prediction.

Claim 35 recites advanced pattern recognition is used to detect abnormal sitations but in the prior art the abnormal situation is detected by simulation analysis.

It is noted that Schumann_2018 teaches to marry simulation models and machine learning and even teaches in the general to run machine learning algorithms prior to simulation but does not teach the specific limitations in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146